DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a microfluidic device, comprising a first substrate, the first substrate comprising: a base substrate; and a pixel array on the base substrate, comprising a plurality of pixels, each of the plurality of pixels comprising a driving electrode, wherein the first substrate further comprises a plurality of electrode layers, different electrode layers have different distances from the base substrate, a distance between an electrode layer of the plurality of electrode layers and the base substrate is a distance between an upper-most horizontal plane of the electrode layer and an upper-most horizontal plane of the base substrate along a vertical direction, and driving electrodes of two adjacent pixels are in different electrode layers; orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area, or the orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping edge.
Claims 2 and 4-15 depend on claim 1.
Regarding claim 16, the prior art of record fails to teach or suggest a method of using a microfluidic device, the microfluidic device comprising a first substrate, the first substrate comprising a base substrate and a pixel array, the pixel array comprising a plurality of pixels and being on the base substrate, each of the plurality of pixels comprising a driving electrode, the first substrate further comprising a plurality of electrode layers, different electrode layers having different distances from the base substrate, a distance between an electrode layer of the plurality of electrode layers and the base substrate being a distance between an upper-most horizontal plane of the electrode layer and an upper-most horizontal plane of the base substrate along a vertical direction, and driving electrodes of two adjacent pixels being in different electrode layers, orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate having an overlapping area, or the orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate having an overlapping edge, wherein the method comprises: applying voltages to the driving electrodes of the two adjacent pixels.
Claims 17-18 depend on claim 16.
Regarding claim 19, the prior art of record fails to teach or suggest a micro total analysis system, comprising a microfluidic device, wherein the microfluidic device comprises a first substrate, and the first substrate comprises a base substrate and a pixel array; 5U.S. Application No.: 16/420,760Docket: 1734-474 Response to Non-Final Office Action mailed May 9, 2022 the pixel array comprises a plurality of pixels and is on the base substrate, and each of the plurality of pixels comprises a driving electrode; and the first substrate further comprises a plurality of electrode layers, different electrode layers have different distances from the base substrate, a distance between an electrode layer of the plurality of electrode layers and the base substrate is a distance between an upper-most horizontal plane of the electrode layer and an upper-most horizontal plane of the base substrate along a vertical direction, and driving electrodes of two adjacent pixels are in different electrode layers; orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area, or the orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797